Citation Nr: 0738078	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1945.  He died in July 2002.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) in Atlanta, Georgia.

The Board issued a decision in January 2006, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  She appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In May 2007, her representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the January 
2006 Board's decision to deny the appellant's claim and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an Order in May 2007, 
granting the joint motion and returned the case to the Board.


FINDINGS OF FACT

1.  The veteran died in July 2002 of congestive heart 
failure; another significant condition contributing to death, 
but not resulting in the underlying cause was cellulitis of 
the legs.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with depressive features 
and post-operative herniated nucleus pulposus.  A 30 percent 
disability rating was assigned for his anxiety reaction and a 
20 percent disability rating was assigned for his herniated 
nucleus pulposus; the veteran's combined schedular evaluation 
was 40 percent.

3.  There is no competent medical evidence linking the 
veteran's fatal congestive heart failure, which was first 
manifested many years after service, to service or his 
service-connected disabilities, nor is there competent 
medical evidence establishing that a service-connected 
disability substantially or materially contributed to cause 
the veteran's death, nor render the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a November 2003 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed her 
of what evidence was required to substantiate the claim for 
service connection of the cause of the veteran's death, and 
of her and VA's respective duties for obtaining evidence, as 
well as requested that the appellant submit any additional 
evidence in her possession pertaining to her claim.  

The November 2003 letter failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claim for service connection and no effective 
date will be assigned.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her initial VCAA notice in 
November 2003, prior to the RO's adjudication of her claim 
and the issuance of the December 2003 rating decision.  As 
such, there was no defect with respect to the timing of the 
VCAA notice for this claim.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim, including 
a transcript of her testimony before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records are negative for 
evidence that the veteran was treated for a cardiovascular 
disability, including congestive heart failure, during his 
service, nor did he have any related complaints during his 
military service.  The Board also points out that the 
veteran's separation examination and related chest x-ray were 
normal.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's congestive heart failure was first manifested 
many years after his service in the military ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the veteran's congestive heart 
failure was initially diagnosed in 1999, over 44 years after 
his discharge from service.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's congestive heart failure 
that caused the veteran's death was in any way related to his 
service in the military.  The appellant has not submitted any 
such evidence demonstrating that the veteran's congestive 
heart failure was related to his military service, including 
his service-connected disabilities or any incident of the 
veteran's service.  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  

The Board acknowledges that the appellant contends that 
health care providers told her that the veteran's medication 
for his service-connected disabilities could have caused his 
heart problems, and as pointed out in the Joint Motion, the 
Board's prior January 2006 decision, did not adequately 
describe why a medical opinion was unnecessary in light of 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In 
McLendon,  the Court found that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, the medical opinions of 
record noted that the current disability could have been 
caused by the inservice injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  

However, this case is distinguishable from McLendon.  In this 
case, the credible evidence of record does not establish that 
the veteran's congestive heart failure was due to an incident 
in service or that his service-connected disabilities, 
including medication prescribed for either, in any way 
contributed to his death from congestive heart failure or his 
cellulitis of the legs.  The appellant has not identified or 
submitted any objective medical evidence in support of her 
claim.  The Board acknowledges that the appellant is 
competent to provide testimony regarding the onset or nature 
of the veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (noting that competent lay testimony is 
limited to that which the lay person has actually observed 
and is within the realm of personal knowledge).  
Nevertheless, the Board does not find the appellant's 
statements as to a relationship between the veteran's 
medications and his congestive heart failure to be credible, 
and as such, the probative value of her testimony is 
diminished.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

In this regard, the Board points out that none of the 
veteran's treating providers have proffered competent medical 
evidence, such as a written medical opinion or testimony, 
confirming the appellant's assertions that the veteran's 
medications for his service-connected disabilities, or the 
disabilities themselves, caused his congestive heart failure.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  In short, there is no dispassionate medical opinion 
of record that finds that the veteran's congestive heart 
failure could have been caused by his service-connected 
disabilities, or the medications prescribed.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through 
a "layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (personal interest may affect the credibility of 
testimony).  

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's beliefs that the veteran's 
death was attributable to his service in the military; as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, little probative weight can be assigned 
to her testimony, in light of the absence of any 
corroborating evidence supporting her assertions, such as 
written statements from the veteran's medical providers 
confirming her assertions, along with a rationale or medical 
documentation supporting such assertions.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  
 
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, but instead,mostly evidence 
against the claim, so it must be denied because the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


